                  Case 6:19-bk-01959-LVV            Doc 53      Filed 05/27/20      Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                        Middle District of Florida
                                           Orlando Division

IN RE:                                                                Case No:      6:19-bk-01959-LVV

JEFFREY WAYNE SMITH


                                                 Debtor /             Chapter 13




             Motion to Dismiss for Failure to Maintain Timely Plan Payments
                                           Total Due $3,884.00


                           Notice of Opportunity to Object and Request for Hearing

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without further notice
or hearing unless a party in interest files a response within twenty-one (21) days from the date set forth on the
attached proof of service, plus an additional three days for service if any party was served by U.S. Mail. You
should read these papers carefully and discuss them with your attorney if you have one. If the paper is an
objection to your claim in this bankruptcy case, your claim may be reduced, modified, or eliminated.

If you object to the relief requested in this paper, you must file a response with the Clerk of the Bankruptcy
Court at 400 W. Washington Street, Suite 5100, Orlando, Florida 32801, and serve a copy of the same on the
Chapter 13 Trustee, Laurie K. Weatherford, Post Office Box 3450, Winter Park, Florida 32790 and any
other appropriate persons within the time frame allowed. If you file and serve an objection within the time
permitted, the Court will either schedule and notify you of a hearing, or consider the response and grant or deny
the relief requested without a hearing.

If you do not file an objection within the time permitted, the Court will consider that you do not oppose the
relief requested in the paper, will proceed to consider the paper without further notice or hearing and may grant
the relief requested.



COMES NOW Laurie K. Weatherford, Chapter 13 Standing Bankruptcy Trustee for the Middle District of
Florida, Orlando Division, and shows:
    1. The Debtor filed this Chapter 13 case on 03/27/2019.
    2. Pursuant to 11 USC 1322 (a)(1) the Debtor was to file a plan which among other things provides for
         the submission of all or such portion of future earnings or other income of the Debtor to the supervision
                 Case 6:19-bk-01959-LVV            Doc 53      Filed 05/27/20       Page 2 of 3




       and control of the Trustee as is necessary for the execution of the plan.
    3. The Debtor has failed to submit the supervision and control of the Trustee funds necessary for a plan to
       be successful in this case.
    4. That review of the Debtor Report of Receipts and of the Debtor individual payments for this case
       reflects the Debtor is delinquent in payments under the Chapter 13 Plan in the amount of $1,473.50
       through May 27, 2020 and will be delinquent an additional payment of $2,410.50 which will come due
       on May 27, 2020 for a delinquency in the sum of $3,884.00 . Said total sum includes the next plan
       payment due under the Chapter 13 Plan which will become due and payable within the time frame
       allowed by the court for the Debtor to become current in the plan payments. A copy of the Plan
       Payment Schedule and Trustee’s Report of Receipts is attached hereto as Exhibit “A”


       WHEREFORE, the Trustee moves this honorable court for an order dismissing this case unless the
   Debtor pays the entire arrearage as listed above the Chapter 13 Trustee on or before June 17, 2020 by
   mailing said sum to the payment address at Post Office Box 1103, Memphis, TN 38101-1103, and
   granting such relief as the court may deem appropriate.
                                             Certificate of Service

    I HEREBY CERTIFY, that a true and correct copy of the foregoing was served upon the parties listed
below by first-class U.S. Mail, postage prepaid or by Electronic Notification through the Court’s ECF System
at the e-mail address registered with the Court, on this 27th day of May, 2020.


Debtor - Jeffrey Wayne Smith, 277 Saybrook Rd Sw, Palm Bay, FL 32908
Attorney - Erik J Washington, The Washington Law Firm, Po Box 536086, Orlando, FL 32853



                                                                      BY: /S/ LAURIE K. WEATHERFORD
                                                                      Chapter 13 Trustee
                                                                      Stuart Ferderer
                                                                      FL Bar No. 0746967
                                                                      Ana DeVilliers
                                                                      FL Bar No. 0123201
                                                                      Attorney for Trustee
                                                                      PO Box 3450
                                                                      Winter Park, FL 32790
                                                                      Telephone: 407-648-8841
                                                                      Facsimile: 407-648-2665
                                                                      E-mail: info@c13orl.com
         Case 6:19-bk-01959-LVV         Doc 53        Filed 05/27/20   Page 3 of 3




                                 Exhibit "A"
                              Plan Payment Schedule

Period    Date (Month/Year)    Payment Due      Payment Received       Amount Due
   1                04/2019       $1,421.00           $1,421.00              $0.00
   2                05/2019       $1,421.00           $1,421.00              $0.00
   3                06/2019       $1,421.00           $1,421.00              $0.00
   4                07/2019       $1,421.00           $1,421.00              $0.00
   5                08/2019       $1,421.00           $1,421.00              $0.00
   6                09/2019       $1,421.00               $0.00          $1,421.00
   7                10/2019       $1,421.00           $2,842.00              $0.00
   8                11/2019       $1,421.00               $0.00          $1,421.00
   9                12/2019       $1,905.00           $2,842.00            $484.00
  10                01/2020       $1,905.00           $2,389.00              $0.00
  11                02/2020       $1,905.00           $1,905.00              $0.00
  12                03/2020       $1,905.00               $0.00          $1,905.00
  13                04/2020       $2,410.50           $2,842.00          $1,473.50
  14                05/2020       $2,410.50               $0.00          $3,884.00



                                Report of Receipts

 Receipt Date      S ource      Amount Receipt Date         S ource        Amount
 04/29/2019     4072           $1,421.00
 05/28/2019                    $1,421.00
 06/20/2019                    $1,421.00
 07/30/2019                    $1,421.00
 08/29/2019                    $1,421.00
 10/01/2019                    $1,421.00
 10/24/2019                    $1,421.00
 12/02/2019                    $1,421.00
 12/31/2019                    $1,421.00
 01/03/2020                      $484.00
 01/29/2020                    $1,905.00
 02/26/2020                    $1,905.00
 04/01/2020                    $1,421.00
 04/30/2020                    $1,421.00
